SILBERMAN, Judge.
*1199After a final judgment of injunction for protection against domestic violence was entered against him, Shermykael Juanius Jenkins filed a pro se "Motion for Rehearing or Appeal" which the trial court treated as Jenkins' notice of appeal. In his motion for rehearing or appeal and in this court, Jenkins alleged grounds that do not establish reversible error but may provide for relief from judgment under Florida Family Law Rule of Procedure 12.540(b). Rather than relinquish jurisdiction for the trial court to consider those grounds, we affirm without prejudice to Jenkins filing a motion for relief from judgment under rule 12.540(b) within thirty days of mandate. See Armbruster v. Amber Int'l Corp., 416 So.2d 1220, 1221 (Fla. 3d DCA 1982) ; Glatstein v. City of Miami, 391 So.2d 297, 299 (Fla. 3d DCA 1980).
CASANUEVA and SLEET, JJ., Concur.